                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

 UNITED STATES OF AMERICA ex    *
 rel., JACQUELINE CLEMENTE,     *
 COLLIN DAVIES, MIA GORDON,     *
 KATHI KINDER, and MAUREEN      *
 SKINNER                        *
                                *
                   PLAINTIFFS   *
                                *                         CASE NO. 4:16CV00875 SWW
 V.                             *
                                *
                                *
 LEAD TEACH MENTOR LLC;         *
 CURTISS ROBINSON; and VICKI    *
 ROBINSON                       *
                   DEFENDANTS *
                                *
                              ORDER

       Before the Court is a motion for attorney’s fees and costs [ECF Nos. 60, 61] by

separate defendants Lead Teach Mentor LLC (“LTM”) and Curtiss and Vicki Robinson

(“the Robinsons”). The relators have filed a response in opposition [ECF No. 65] and

separate defendants have replied [ECF No. 68]. After careful consideration, and for

reasons that follow, the motion is granted in part and denied in part. The separate

defendants are awarded $8,025.75 in attorney’s fees and $2,172.70 in costs.

       Former employees of mental health counseling franchises commenced this qui tam

action as relators for the United States, charging that the franchise owners and others

submitted fraudulent insurance claims in violation of the False Claims Act (“FCA”). The

relators named defendants Thriveworks Franchising LLC, Thriveworks, Inc. and VIP

Solutions LLC (“the Thriveworks Defendants”); Anthony Centore (“Centore”); LTM;

                                             1
and the Robinsons. The Court dismissed claims against the Thriveworks Defendants and

Centore under Fed. R. Civ. P. 12(b)(6) and later granted summary judgment in favor of

LTM and the Robinsons. LTM and the Robinsons now seek an award of attorney’s fees

and costs, asserting that the relators had no proof to support their claims. According to

the separate defendants, this case was merely “an effort by former employees to

financially cripple Defendants to the benefit of their new employer, which is Defendants’

competitor.”1

        The Court has discretion to award attorney’s fees and expenses to a prevailing

defendant in a qui tam action as follows:

        If the Government does not proceed with the action and the person bringing
        the action conducts the action, the court may award to the defendant its
        reasonable attorneys’ fees and expenses if the defendant prevails in the action
        and the court finds that the claim of the person bringing the action was clearly
        frivolous, clearly vexatious, or brought primarily for purposes of harassment.

31 U.S.C. § 3730(d)(4). Legislative history indicates that Congress intended that the

standard for awarding fees under § 3730(d)(4) correspond to the standard employed

under 42 U.S.C. § 1988. See S. Rep. No. 99-345, at 29, reprinted in 1986 U.S.C.C.A.N.

5266, 5294 (“This standard reflects that which is found in section 1988 of the Civil

Rights Attorneys Fees Awards Act of 1976.”). Although the Eighth Circuit has not

parsed the standard for determining whether an FCA claim is “clearly frivolous, clearly

vexatious, or brought primarily for purposes of harassment,” it has observed that a court

may award a prevailing defendant attorney fees in a Title VII action2 only if the


1
 ECF No. 61, at 2.
2
 The standards for awarding attorney’s fees under Title VII of the Civil Rights Act of 1974 and 42 U.S.C. § 1988
are the same. See Bowers v. Kraft Foods Corp., 606 F.2d 816, 818 n.3 (8th Cir. 1979).

                                                        2
plaintiff’s claim was “frivolous, unreasonable, or groundless, or . . . the plaintiff

continued to litigate after it clearly became so.” See Meriwether v. Caraustar Packaging

Co., 326 F.3d 990, 994 (8th Cir. 2003)(quoting Christiansburg Garment Co. v. EEOC,

434 U.S. 412, 422, 98 S. Ct. 694 (1978)). A complaint is frivolous where it lacks an

arguable basis either in law or fact, and it lacks an arguable basis in law if the claim is

based on an indisputably meritless legal theory. See Neitzke v. Williams, 490 U.S. 319,

325-27 (1989).

       In this case, the relators charged that the defendants violated the FCA by two

means: (1) impliedly certifying that they were operating the counseling centers in

accordance with state and federal law and (2) knowingly presenting false claims for

payment. The Court granted motions to dismiss by the Thriveworks Defendants and

Centore, finding that the allegations against these defendants failed to meet particularity

pleading requirement for fraud claims. In its order of dismissal, the Court noted the

absence of factual allegations regarding the separate defendants’ role in submitting false

claims.

       Subsequently, LTM and the Robinsons moved for summary judgment and

submitted evidence showing that if any false claims were tendered, they were submitted

by relators Skinner, Davies, and Gordon, who had the sole authority to bill for services

and the obligation to ensure that billing was accurate and proper. Plaintiffs did not

respond to the motion for summary judgment, and the Court found no issues for trial with

respect to the charge that the defendants knowingly submitted false claims.



                                               3
       With respect to plaintiff’s implied-certification claims, the separate defendants

argued that the MCA applied to the practice of medicine, not psychology. After

reviewing the relevant statutes, the Court found, as a matter of law, that the defendants

were not required to comply with MCA licensing requirements.

       After careful consideration, the Court finds that relators’ claim that defendants

knowingly submitted false claims for payment was without a factual basis. The

allegations against the Thriveworks Defendants and Centore were entirely conclusory,

and the relators’ own testimony demonstrated that it was not possible that LTM or the

Robinsons submitted false claims. When faced with the undisputed facts, rather than

concede that a portion of their claims were without merit, the relators chose not to

respond. The Court finds that the relators’ claim that defendants knowing submitted false

claims was entirely frivolous. On the other hand, the implied-certification claim was

based on a plausible interpretation of Arkansas law. Because the Court finds that the

implied-certification claim was not clearly frivolous, it also finds that LTM and the

Robinsons are entitled to only a portion of their attorney’s fees and costs.

       The normal procedure used in calculating attorney fees is to compute the base

“lodestar” figure by multiplying the number of hours reasonably expended by the

reasonable hourly rates. See Fish v. St. Cloud State University, 295 F.3d 849, 851 (8th

Cir. 2002)(quoting Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933 (1983)).

Counsel for separate defendants, Stephen B. Niswanger, has provided invoices listing the

fees and expenses billed to his clients, which document a total $16,052.25 in attorney’s

fees—based on roughly 71.34 hours at an hourly rate of $225. While Plaintiffs argue that

                                              4
the separate defendants are not entitled to a fee award because the claims against them

were not frivolous, vexatious, or harassing in nature, they do not assert that Mr.

Niswanger’s hourly rate or hours expended are unreasonable.

       By affidavit, Mr. Niswanger states that he has practiced law for approximately 23

years, specializing in commercial, business, and general litigation. The Court finds Mr.

Niswanger to be an experienced attorney, who has demonstrated superior legal skills and

advocacy in this case and that the requested hourly rate is well in line with the ordinary

rate for similar work in this area.

       The Court has reviewed the invoices for documentation of attorney hours

expended. The information provided is sufficiently detailed, and the Court finds no

excessive, redundant, or unnecessary time reported. However, because it is impossible

to identify specific hours related to defending against plaintiffs’ implied-certification

claim, the Court will award fees for half of the hours billed, for a total fee award of

$8,025.75—based on 35.67 hours at an hourly rate of $225.

       Separate defendants submit a bill of costs totaling $2,172.70 for copies and fees of

court reporters for transcripts that were obtained for use in the case. These items may be

taxed as costs under 28 U.S.C. § 1920, and the Court finds that they are recoverable.

       IT IS THEREFORE ORDERED that the motion for attorney’s fees and costs

[ECF No. 60] is GRANTED IN PART and DENIED IN PART as follows:

Separate defendants Lead Teach Mentor LLC, Curtiss Robinson, and Vicki Robinson are

awarded $8,025.75 in attorney’s fees and $2,172.70 in costs pursuant to 31 U.S.C.

§ 3730(d)(4) and 28 U.S.C. § 1920.

                                              5
IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2019.



                                 /s/Susan Webber Wright
                                 UNITED STATES DISTRICT JUDGE




                             6
